tjiller-iiyva
                                                                                          01/05/2021


         IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: PR 20-0005


                                     PR 20-0005
                                                                      FILED
                                                                      JAN 0 5 2021
                                                                   Bowen Greenwood
IN RE THE MOTION OF DAVID RODGER BLISS                           Clerk of Supreme Court
                                                                    State 0fRoDarall
FOR ADMISSION TO THE BAR OF THE STATE OF
MONTANA




      David Rodger Bliss has filed a motion for admission to the Bar of the State of
Montana pursuant to Rule V of the Rules for Admission, Admission on Motion. The Bar
Adrnissions Administrator of the State Bar of Montana has informed the Court that the
Commission on Character and Fitness has certified that Bliss has provided the necessary
documentation and has satisfied the requirements prerequisite to adrnission on motion
under Rule V. Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Adrninistrator, David Rodger Bliss may be sworn in to the practice of law in the State of
Montana. Arrangements for swearing in may be made by contacting the office ofthe Clerk
ofthe Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
                  tt%
      DATED this 5 day of January, 2021.
(..___
   6   0.,....g
             ...4t.
                 4



(9,1    /4 2IL__
        Justices